UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12962 CAMBRIDGE HOLDINGS, LTD. (Exact name of registrant asspecified in its charter) Colorado 84-0826695 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 S. University Blvd., #14 Denver, Colorado 80209 (Address of principal executive offices) (Zip Code) (303) 722-4008 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s $.025 par value common stock outstanding as of November 13, 2009 was 3,509,877. CAMBRIDGE HOLDINGS, LTD. Page PART 1— Financial Information Item 1. Financial Statements Balance Sheet as of September 30, 2009 (unaudited) and June 30, 2009 3 Statements of Operations For the Three Month Periods Ended September 30, 2009 and 2008 (unaudited) 4 Statements of Cash Flows For the Three Month Periods Ended September 30, 2009 and 2008 (unaudited) 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 PART II - Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 12 2 Part I.Financial Information CAMBRIDGE HOLDINGS, LTD. BALANCE SHEET September 30, 2009 (unaudited) June 30, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 38,370 $ 60,109 Investment securities 598,985 783,836 Prepaid and other assets 21,216 17,216 Total current assets 658,571 861,161 PROPERTY AND EQUIPMENT, net 3,697 4,280 $ 662,268 $ 865,441 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 1,685 $ 1,808 Deferred income tax liability 141,000 215,000 Total current liabilities 142,685 216,808 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common Stock - $.025 par value, 15,000,000 shares authorized:3,509,877 shares issued and outstanding 87,747 87,747 Additional paid-in capital 1,803,232 1,803,232 Accumulated (deficit) (1,371,396 ) (1,242,346 ) Total stockholders' equity 519,583 648,633 $ 662,268 $ 865,441 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 3 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, 2009 2008 REVENUES: Net unrealized (loss) on marketable securities $ (184,851 ) $ (43,185 ) Interest and dividend income 2 321 Total revenues (184,849 ) (42,864 ) OPERATING EXPENSES: Operating, general, and administrative (2008 Includes $96,100 in stock-based compensation) 22,201 120,344 Totaloperating expenses 22,201 120,344 NET (LOSS) BEFORE INCOME TAX (207,050 ) (163,208 ) Income Tax (Benefit) (78,000 ) - NET (LOSS) $ (129,050 ) $ (163,208 ) NET (LOSS) PER COMMON SHARE, basic and diluted $ (0.04 ) $ (0.05 ) Weighted average number of common shares outstanding 3,509,877 3,509,877 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 4 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended September 30, 2009 2008 CASH FLOWS FROM (TO) OPERATING ACTIVITIES: Net (loss) $ (129,050 ) $ (163,208 ) Adjustments to reconcile net (loss) to cash provided (used) by operating activities: Stock-based compensation - 96,100 Depreciation and amortization 583 772 Deferred income taxes (74,000 ) - Unrealized losses on trading investment securities 184,851 43,184 Changes in: Other assets (4,000 ) - Accrued expenses and other (123 ) (2,280 ) Cash flows (used) by operating activities (21,739 ) (25,432 ) CASH FLOWS FROM (TO) INVESTING ACTIVITIES: None. - - CASH FLOWS FROM (TO) FINANCING ACTIVITIES: None. - - NET (DECREASE) IN CASH AND CASH EQUIVALENTS (21,739 ) (25,432 ) CASH AND CASH EQUIVALENTS, beginning of period 60,109 77,605 CASH AND CASH EQUIVALENTS, end of period $ 38,370 $ 52,173 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes $ - $ - SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 5 Cambridge Holdings, Ltd. Notes to UnauditedFinancial Statements INTERIM FINANCIAL STATEMENTS The accompanying financial statements of Cambridge Holdings, Ltd.(the “Company” or "our") have been prepared in accordance with the instructions to quarterly reports on Form 10-Q. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in financial position at September 30, 2009, and for all periods presented have been made. Certain information and footnote data necessary for a fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in the Company’s Form 10-K filed with the SEC for the year ended June 30, 2009. The results of operations for the period ended September 30, 2009 are not necessarily an indication of operating results for the full year. Recently issued accounting pronouncements: In June2009, Financial Accounting Standards Board (the "FASB") approved the FASB Accounting Standards Codification (“the Codification”) as the single source of authoritative nongovernmental GAAP. All existing accounting standard documents, such as FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force and other related literature, excluding guidance from the Securities and Exchange Commission (“SEC”), have been superseded by the Codification. All other non-grandfathered, non-SEC accounting literature not included in the Codification has become nonauthoritative. The Codification did not change GAAP, but instead introduced a new structure that combines all authoritative standards into a comprehensive, topically organized online database. The Codification is effective for interim or annual periods ending after September15, 2009, and impacts the Company’s financial statements as all future references to authoritative accounting literature will be referenced in accordance with the Codification. There have been no changes to the content of the Company’s financial statements or disclosures as a result of implementing the Codification during the quarter ended September30, 2009. As a result of the Company’s implementation of the Codification during the quarter ended September 30, 2009, previous references to new accounting standards and literature are no longer applicable. In the current quarter financial statements, the Company will provide reference to both new and old guidance to assist in understanding the impacts of recently adopted accounting literature, particularly for guidance adopted since the beginning of the current fiscal year but prior to the Codification. In December 2007, the FASB issued Accounting Standards Codification Topic ("ASC") 805 (formerly - SFAS No. 141 (R)), “Business Combinations” ("ASC 805"), which became effective for fiscal periods beginning after December 15, 2008. ASC 805 changes the accounting for business combinations, including the measurement of acquirer shares issued in consideration for a business combination, the recognition of contingent consideration, the accounting for pre-acquisition gain and loss contingencies, the recognition of capitalized in-process research and development, the accounting for acquisition-related restructuring cost accruals, the treatment of acquisition related transaction costs, and the recognition of changes in the acquirer’s income tax valuation allowance. The standard became effective for the Company on July 1, 2009. The Company will apply the provisions of ASC 805 to any future business combinations. In
